In a summary proceeding to recover realty from a person alleged to be occupying the property under a license which has been revoked, the appeal is from an order of the County Court, Westchester County, entered on a directed verdict, directing appellant to remove from the property. Order reversed, without costs, and proceeding dismissed. The proof does not present any dispute as to the material facts. It shows that appellant was not in possession pursuant to any license of respondent. A deed was delivered to respondent on July 11, 1957. Prior thereto and on October 29,1956, a representative of respondent suggested to appellant, but not as a matter of agreement, a willingness to permit her to remain until July, 1957. Appellant has been continuously in possession since 1945 and claims a right to remain by reason of an interest in the property. Her status is the subject of litigation between her husband, who was the owner of record, and herself. She has referred to her attorney, without concrete result, all representatives of respondent who have sought to come to agreement with her as to her possession. That she remain until July, 1957 was but one of a number of suggestions which were advanced in discussions between the parties and their legal representatives. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.